Russell, J.
1. -An ©fficer charged with the execution of process may deputize another person to serve process within his presence, and the arrest will be legal if made in the presence of the officer to whom the warrant is 'directed, although the latter may be in possession of the warrant itself, and although the party making the arrest would not ordinarily be authorized to execute the warrant.
2. As a possessory warrant not only directs the arrest of the defendant, hut also the seizure of the property specified in the warrant, one who is lawfully engaged in executing- a possessory warrant, directing the seizure of a pistol, is authorized to seize the property therein described. And if such seizure results in the disclosure of the pistol, which was theretofore concealed upon the person of the defendant, the evidence of that fact is not inadmissible upon the ground that the defendant has been compelled to criminate himself, or upon the ground that the evidence of the defendant’s guilt was obtained by illegal seizure and search of liis person.

Judgment affirmed.

W. D. Grawford, for plaintiff in error.
George O. Palmer, soliciior-general, contra.